Title: From George Washington to Oliver Wolcott, Jr., and Timothy Pickering, 12–18 August 1795
From: Washington, George
To: Wolcott, Oliver Jr.,Pickering, Timothy


          
            [12–18 Aug. 1795]
          
          At what time should Mr F——ts letter be made known to Mr R——?
          What will be the best mode of doing it? In presence of the Secs & A: Genl.
          If the explanations given by the latter, are not satisfactory, whether, besides removal, are any other measures proper to be taken? & what?
          Would an application to Mr A—— to see the paragraphs in Nos. 3 & 6, alluded to in F——ts letter, be proper? These might condemn, or acquit, unequivocally and if innocent whether R. will not apply for them if I do not?
          If upon the Investigation of this subject, it should appear less dark than at present, but not so clear as to restore confidence, & a continuance in Office; In what light, and on what ground is the removal to appear to the public?
          What immediate steps are necessary to be taken, so soon as the removal of R. is resolved on; if that should be the case, with respect to the Archives in that Office?
          
          If the Letter of F——t is the only evidence, & that thought sufficient to the removal what would be the consequence of giving that letter to the public, without any comment, as the ground on which the measure of the Executive, respecting the removal, is founded? It wd speak for itself. A part, without the whole, might be charged with unfairness. The public would expect reasons for the sudden removal of so high an Officer, & it will be found not easy to avoid saying too little, or too much, upon such an occasion: as it is not to be expected that the removed Officer, will acquiesce without attempting a justification; or at least to do away by explanations the sting of the letter of accusation; unless he was let down easily. To do which, I see no way: for if he is guilty of what is charged, he merit⟨s⟩ no favor; and if he is not, he will accept of none. and it is not difficult to perceive what turn he and his friends will give ⟨this⟩ act—namely that his frien⟨d⟩ship for the French nation, & his opposition to a compleat ratification have been the causes.
        